Title: [Diary entry: 13 November 1788]
From: Washington, George
To: 

 Thursday 13th. Thermometer at 42 in the Morning— at Noon and  at Night. Clear calm, and very pleasant all day. Began a Survey of the Road leading from my Ferry to Cameren and thence along the Back road by Mr. Lund Washingtons & Mr. Triplett to my Mill, & from thence direct to the Ferry—But meeting Doctr. Craik coming to introduce a Mr. Wilming and another German from Bremin, I turned back with them—after having got as far as Cameren. Dr. Craik retd.